Citation Nr: 0637695	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that granted service connection for PTSD and 
assigned a 70 percent disability rating.  

In September 2005, the Board remanded the case for additional 
development.  At that time, the issue of entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability was also on appeal.  That claim 
has since been granted and need not be addressed.


FINDING OF FACT

The veteran's PTSD is manifested by total occupational and 
social impairment due to such symptoms as grossly 
inappropriate behavior and persistent danger of hurting self 
or others.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided notice letters 
in January 2006 and in March 2006.  These letters informed 
the veteran of what evidence is needed to substantiate the 
claims, what evidence he was responsible for obtaining, and 
what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in September 2005.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals  for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  In 
August 2006, the AMC provided the notices required.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2006).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2006).

Under the rating criteria for PTSD, a 70 percent rating is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stressed that the specified factors for each incremental 
rating were examples rather than requirements for a 
particular rating.  The Court stated that the analysis should 
not be limited solely to whether the claimant exhibited the 
symptoms listed in the rating scheme.  Consistent with the 
foregoing, the Court also found it appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

The only criteria for a total disability rating (100 percent) 
for any disability rated in accordance with the VA General 
Rating Formula for Mental Disorders are total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318, 
1324 (Fed. Cir. 2004).

In this case, it is at least as likely as not that total 
occupational and social impairment are shown.  Throughout the 
appeal period, Global Assessment of Functioning (GAF) scores 
of 44, 45, 48, and 50 have been assigned [according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, GAF scores of 41 through 50 are 
indicative of serious symptoms, or serious difficulty in 
social, occupational, or school functioning, i.e., no 
friends, unable to keep a job.  See 38 C.F.R. § 4.125 
(2006)].  

Also, throughout the appeal period, social isolation is noted 
in PTSD treatment records.  In January 2006, a VA examiner 
found that PTSD would render it difficult but not impossible 
to work.  In April 2006, however, another VA PTSD examiner 
found that PTSD made it "virtually impossible for him to 
maintain gainful employment." The veteran testified at a 
videoconference before the undersigned that he had not had 
gainful employment for many years.  

Suicidal ideation and panic attacks are mentioned in PTSD 
treatment reports.  Medical evidence relates the veteran's 
panic disorder to PTSD.  Work-related lay witness statements 
corroborate the veteran's claim that panic disorder and 
nervous disorder are inappropriate behavior that would 
represent a "safety risk," that is, a danger to himself and 
others, in the workplace, which for the veteran includes a 
sawmill and truck driving.  

After considering all the evidence of record, including the 
testimony the Board finds that the criteria for a 100 percent 
schedular rating are more nearly approximated, based on total 
occupational and social impairment.  Because the evidence is 
at least in relative equipoise on this issue, the benefit of 
the doubt doctrine is for application.  See 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  The 
claim for a 100 percent initial schedular rating for PTSD is 
therefore granted.  




ORDER

An initial 100 percent rating for PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


